Title: From Alexander Hamilton to William Livingston, [29 August 1788]
From: Hamilton, Alexander
To: Livingston, William


[New York, August 29, 1788]
Dear Sir
The Baron De Steuben informs me that he expects to set out this day on a visit to your legislature to endeavour to procure some arrangement respecting the place at Hackensack some time since granted to him by your state upon certain conditions. My anxiety for the Baron’s situation induces me to take the liberty of asking your friendship to him as far as may consist with considerations of propriety. It is needless to say to you that he has been a most useful servant of the public. I imagine it is as little necessary to observe, that he is a man, th⟨e⟩ ⟨qua⟩lities of whose heart intitle him to the sympathy and good will of good men. I shall only add that he is in a condition, for a man of his temper and habits, deplorable. He is as nearly as much in debt as all the property he has would sell for; and he is at the same time moneyless. Congress are now discussing his last application on the footing of a contract; but there are some circumstances which involve the transaction in obscurity; and there are individuals not disposed to overcome difficulties. I fear little is to be looked for. The question however is—Shall we permit a man, who has essentially served the American cause, either to starve or to go abroad begging?
We are informed here that there is some probability, that your legislature will instruct your delegates to vote for Philadelphia as the place of the meeting of the first Congress under the new Government. I presume this information can hardly be well founded, as upon my calculations, there is not a state in the Union so much interested in having the temporary residence at New York, as New Jersey. As between Philadelphia and New York, I am mistaken if a greater proportion of your state will not be benefitted by having the seat of the government at the latter than at the former place. If at the latter too, its exposed and excentric position will necessitate the early establishment of a permanent seat; and in passing South it is highly probable the government would light upon the Delaware in New Jersey. The Northern states do not wish to increase Pensylvania by an accession of all the wealth and population of the Fœderal City. Pensylvania herself when not seduced by immediate possession will be glad to concur in a situation on the Jersey side of Delaware. Here are at once a Majority of the states. But place the government once down in Philadelphia, Pensylvania will of course hold fast—The State of Delaware will do the same. All the states South looking forward to the time when the ballance of Population will enable them to carry the government farther South; (say to the Potowmack) and being accommodated in the mean time as well as they wish will concur in no change. The Government from the delay will take root in Philadelphia & Jersey will lose all prospect of the Fœderal city within her limits. These appear to me calculations so obvious, that I cannot persuade myself, New Jersey will so much oversee her interest as to fall in the present instance in the snares of Pensylvania.
With the sincerest respect & regard   I remain Dr Sir   Yr. Obed serv

A Hamilton
Aug. 29. 1788
Governor Livingston

